DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda (JP10-298480A).
Regarding claim 1
Matsuda discloses a water based glossy ink comprising a pigment, a dispersing agent, a resin, and water (claims). Examples 1 and 3 describe water-based glossy ink compositions comprising pigment; 2 mass% of Marialim® AKM-0531 or AFB-1521, which are grafts formed by the allyl alcohol-maleic anhydride-styrene copolymer set forth in claim 1 of the instant invention (see instant specification paragraph 0014) and a polyoxyalkylene monoalkyl alcohol; 5 to 7 mass% of Joncryl® 1535 or 790, which are resin particles; and water (paragraphs 0029 and 0031).
The limitation of the ink being for a ballpark pen is an intended use, which does not limit the composition to the extent that other ink compositions may be used in a ball point pen. In the alternative, Matsuda discloses that the ink may be used for filling a writing instrument (paragraph 0001), making it obvious to use the ink in a ballpoint pen.
With respect to the limitations on the resin particles, the reference teaches the use of resin particles, and as it does not suggest the are hollow particles, it is expected and obvious that they are solid particles.
Regarding claim 3
The Marialim® AKM-0531, of the reference meets the limitations of the graft copolymer and has a molecular weight of 21,000.
Regarding claim 5
Matsuda teaches the use of a water soluble organic solvent (paragraph 0024).
Allowable Subject Matter
Claims 2, 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim from which they depend.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Matsuda fails to teach the color component of the presently claimed invention. This is not persuasive as no color component is required in claim 1.
	Applicants argue that the claimed invention provides unexpected results. This is not persuasive as applicants have failed to demonstrate any evidence of new or unexpected results, or show that the composition of the reference would not be capable of the same results.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734